Case 13-34501        Doc 69      Filed 10/26/18      Entered 10/26/18 10:35:28            Desc        Page 1
                                                    of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                                        CASE NO. 13 B 34501
                                                              CHAPTER 13
Isagani Thomas Serrano
Alely Serrano                                                 JUDGE DEBORAH L. THORNE

         DEBTORS                                              NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Marilyn O Marshall
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed below
has been paid in full.

Name of Creditor: Nationstar Mortgage LLC




Final Cure Amount

Court   Account                                   Claim               Claim               Amount
Claim # Number                                    Asserted            Allowed             Paid

   9      XXXXXXXXXXXX COC                        $6,285.57           $6,285.57           $6,285.57

Total Amount Paid by Trustee                                                              $6,285.57


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

    Through the Chapter 13 Conduit                     X Direct by the Debtors


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S. C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
Case 13-34501        Doc 69     Filed 10/26/18      Entered 10/26/18 10:35:28           Desc      Page 2
                                                   of 2


                                                                                  CASE NO. 13 B 34501


                                    CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties
listed below by ordinary U.S. Mail or served electronically through the Court ’s ECF System at the e-mail
address registered with the Court on this 26th day of October, 2018.


Isagani Thomas Serrano, Alely Serrano, 5253 N Osceola, Chicago, IL 60656


ELECTRONIC SERVICE - Kumor & Hipple PC, 303 W Main St, West Dundee, IL 60118


Nationstar Mortgage LLC, P O Box 619094, Dallas, TX 75261-9741


ELECTRONIC SERVICE - United States Trustee


Date: October 26, 2018                                        /s/ Marilyn O Marshall
                                                              Marilyn O Marshall
                                                              Chapter 13 Trustee
                                                              224 S Michigan Ave
                                                              Ste 800
                                                              Chicago, IL 60604
